
	

114 HR 1214 : National Forest Small Tracts Act Amendments Act of 2015
U.S. House of Representatives
2015-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1214
		IN THE SENATE OF THE UNITED STATES
		September 17, 2015Received; read twice and referred to the Committee on Agriculture, Nutrition, and ForestryAN ACT
		To amend the Small Tracts Act to expand the authority of the Secretary of Agriculture to sell or
			 exchange small parcels of National Forest System land to enhance the
			 management of the National Forest System, to resolve minor encroachments,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the National Forest Small Tracts Act Amendments Act of 2015. 2.Additional authority for sale or exchange of small parcels of National Forest System land (a)Increase in maximum value of small parcelsSection 3 of Public Law 97–465 (commonly known as the Small Tracts Act; 16 U.S.C. 521e) is amended in the matter preceding paragraph (1) by striking $150,000 and inserting $500,000.
 (b)Additional conveyance purposesSection 3 of Public Law 97–465 (16 U.S.C. 521e) is further amended— (1)in the matter preceding paragraph (1), by striking which are— and inserting which involve any one of the following:;
 (2)in paragraph (1)— (A)by striking parcels and inserting Parcels; and
 (B)by striking the semicolon at the end and inserting a period; (3)in paragraph (2)—
 (A)by striking parcels the first place it appears and inserting Parcels; and (B)by striking ; or at the end and inserting a period;
 (4)in paragraph (3), by striking road and inserting Road; and (5)by adding at the end the following new paragraphs:
					
 (4)Parcels of 40 acres or less which are determined by the Secretary to be physically isolated, to be inaccessible, or to have lost their National Forest character.
 (5)Parcels of 10 acres or less which are not eligible for conveyance under paragraph (2), but which are encroached upon by permanent habitable improvements for which there is no evidence that the encroachment was intentional or negligent.
 (6)Parcels used as a cemetery, a landfill, or a sewage treatment plant under a special use authorization issued by the Secretary. In the case of a cemetery expected to reach capacity within 10 years, the sale, exchange, or interchange may include, in the sole discretion of the Secretary, up to 1 additional acre abutting the permit area to facilitate expansion of the cemetery..
 (c)Disposition of proceedsSection 2 of Public Law 97–465 (16 U.S.C. 521d) is amended— (1)by striking The Secretary is authorized and inserting the following:
					
 (a)Conveyance authority; considerationThe Secretary is authorized; (2)by striking The Secretary shall insert and inserting the following:
					
 (b)Inclusion of terms, covenants, conditions, and reservationsThe Secretary shall insert;  (3)by striking convenants and inserting covenants; and
 (4)by adding at the end the following new subsection:  (c)Disposition of proceeds (1)Deposit in sisk fundThe net proceeds derived from any sale or exchange conducted under the authority of paragraph (4), (5), or (6) of section 3 shall be deposited in the fund established by Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a).
 (2)UseAmounts deposited under paragraph (1) shall be available to the Secretary until expended for— (A)the acquisition of land or interests in land for administrative sites for the National Forest System in the State from which the amounts were derived;
 (B)the acquisition of land or interests in land for inclusion in the National Forest System in that State, including land or interests in land which enhance opportunities for recreational access;
 (C)the performance of deferred maintenance on administrative sites for the National Forest System in that State or other deferred maintenance activities in that State which enhance opportunities for recreational access; or
 (D)the reimbursement of the Secretary for costs incurred in preparing a sale conducted under the authority of section 3 if the sale is a competitive sale..
				
	Passed the House of Representatives September 16, 2015.Karen L. Haas,Clerk
